Citation Nr: 0920678	
Decision Date: 06/03/09    Archive Date: 06/09/09

DOCKET NO.  07-10 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
dorsal spine injury. 

2. Entitlement to service connection for a right shoulder 
injury with degenerative joint disease.

3. Entitlement to service connection for a broken nose. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1943 to 
February 1945 and November 1945 to May 1947. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran did not serve in combat.

2. By a July 1956 decision, the RO denied the Veteran's 
service connection claim for a dorsal spine injury. 

3. Evidence received since the July 1956 decision does not 
raise a reasonable possibility of substantiating the claim 
and by itself or when considered with previous evidence of 
record, does not relate to an unestablished fact necessary to 
substantiate the claim. 

4. The Veteran did not incur a right shoulder injury during 
active service. 

5. The Veteran did not incur a broken nose during active 
service. 





CONCLUSIONS OF LAW

1. New and material evidence has not been received to reopen 
the Veteran's service connection claim for a dorsal spine 
injury. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2008).

2. The criteria for service connection for a right shoulder 
disability are not met. 
38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. 
§ 3.303 (2008).

3. The criteria for service connection for residuals from a 
broken nose are not met. 
38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. 
§ 3.303 (2008);  Brammer v. Derwinski,  3 Vet. App. 223 
(1992).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of letters from the RO to the Veteran dated in January 2005, 
April 2005, November 2005, and March 2006. These letters 
effectively satisfied the notification requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing 
the Veteran about the information and evidence not of record 
that was necessary to substantiate the claim; (2) informing 
the Veteran about the information and evidence VA would seek 
to provide; and (3) informing the Veteran about the 
information and evidence he was expected to provide. Of note, 
38 C.F.R. § 3.159 has been revised in part recently. These 
revisions are effective as of May 30, 2008. 73 Fed. Reg. 
23,353-23,356 (April 30, 2008). The final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request the claimant to provide any evidence in 
the claimant's possession that pertains to the claim. 

With regard to a petition to reopen a finally decided claim, 
the Veterans Claims Assistance Act (VCAA) requires VA to 
provide the Veteran with notice of the evidence necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial. Kent v. Nicholson, 20 Vet. App. 1 (2006). 

In the November 2005 letter, the RO provided notice to the 
Veteran regarding what information and evidence is needed to 
substantiate service connection claims and what evidence 
would substantiate his petition to reopen a previously denied 
claim, (including notice of the evidence necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial of service connection for a dorsal spine 
injury). The letter also specified what information and 
evidence must be submitted by him, what information and 
evidence will be obtained by VA, and of the need for him to 
advise VA of or submit any further evidence that pertains to 
his claim. The November 2005 letter sent to the Veteran meets 
the requirements of Kent. 

The March 2006 letter notified the Veteran of how VA assigns 
disability ratings and effective dates. This letter complied 
with the holding of Dingess v. Nicholson, 19 Vet. App. 473 
(2006). The RO fulfilled its duty to notify. 

VA also has a duty to assist a Veteran in obtaining evidence 
necessary to substantiate a claim. The service treatment 
records, VA treatment records, and private medical records 
are associated with the claims file. The Veteran was not 
afforded a VA examination. Regarding the issue of a dorsal 
spine disability, because the Veteran's petition to reopen 
his claim is presently denied, VA's duty to assist has not 
attached and there is no basis upon which to direct a medical 
examination. 38 U.S.C.A § 5103A(d),(g); Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003). With regard to the issues of a nose injury and 
right shoulder disability, there is no duty on the part of VA 
to provide a medical examination, because as in Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003), the Veteran has 
been advised of the need to submit competent medical evidence 
indicating that he has the disorders in question, and further 
substantiating evidence suggestive of a linkage between his 
active service and the current disorders, if shown. The 
Veteran has not done so, and no evidence thus supportive has 
otherwise been obtained. Here, as in Wells, the record in its 
whole, after due notification, advisement, and assistance to 
the Veteran under the VCAA, does not contain competent 
evidence to suggest that the disorders are related to the 
Veteran's military service.        

Given these matters of record, there is no competent evidence 
that "the disability or symptoms may be associated with the 
claimant's active military . . . service."  38 U.S.C.A § 
5103A(d); cf. Charles  v. Principi, 16 Vet. App. 370 (2002) 
(Holding that under 38 U.S.C.A § 5103A(d)(2), VA was to 
provide a medical examination as "necessary to make a 
decision on a claim, where the evidence of record, taking 
into consideration all information and lay or medical 
evidence, [including statements of the claimant]," and 
where, the claimant had been diagnosed to have tinnitus, and 
had proffered competent lay evidence that he had had 
continuous symptoms of the disorder [i.e., ringing in the 
ears] since his discharge. Because there was evidence of 
record satisfying two of the requirements of the statute, 
i.e., competent evidence of a current disability and evidence 
indicating an association between the Veteran's disability 
and his active service, but there was not of record, as 
relied upon in part by the Board in denying his claim, 
competent medical evidence addressing whether there is a 
nexus between his tinnitus and his active service, VA was to 
provide the claimant with a medical "nexus" examination).    

The Veteran has not made the RO or the Board aware of any 
outstanding evidence that needs to be obtained in order to 
fairly decide his claims. All relevant evidence necessary for 
an equitable disposition of the Veteran's appeal has been 
obtained, and the case is ready for appellate review.





Analyses

Petition to reopen a service connection claim for a dorsal 
spine injury for new and material evidence

The Veteran seeks to reopen his service connection claim for 
a dorsal spine injury. Because new and material evidence has 
not been received, the petition to reopen will be denied. 

In a July 1956 decision, the RO denied the Veteran's claim of 
service connection for a dorsal spine injury. This decision 
is final. 38 U.S.C.A. § 7103. The Veteran filed a July 2002 
petition to reopen the claim for new and material evidence. 

When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

For purposes of the present appeal, new evidence means 
existing evidence not previously submitted to agency 
decisionmakers. Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim. New and material evidence can be 
neither cumulative, nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim. 38 C.F.R. § 3.156. 
For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed. Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In January 1956, the RO denied the claim because there was no 
medical evidence of a current back disability or treatment 
for a back injury during active service. 

Since this decision, VA treatment records from 2003 to 2007 
reflect medical treatment for disorders unrelated to the 
dorsal spine. There have been no additional service treatment 
records, not previously considered, nor additional medical 
treatment for a dorsal spine disability. 

The Board finds that new and material evidence has not been 
received to reopen a service connection claim for a dorsal 
spine disability. Evidence received since the July 1956 
decision does not show additional treatment for a dorsal 
spine disability. There is no medical evidence indicating the 
disability was incurred during active service. The petition 
to reopen is denied. 38 C.F.R. § 3.156.

Service connection for a right shoulder disability

The Veteran asserts that his current right shoulder injury 
resulted from an in-service injury during a parachute jump. 
The Board finds that there is no credible evidence to show 
that the in-service injury occurred, and the claim is denied. 

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity. 38 C.F.R. 
§ 3.303(b). Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)). 
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence. 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology. See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

In an April 2005 statement, the Veteran reported that he 
injured his right shoulder during a parachute jump in 1946. 
He alleges that he landed in a tree due to high winds. The 
landing resulted in injuries to his right shoulder, lower lip 
and several teeth. 

As an initial matter, although the Veteran served in a time 
of war, he has not alleged, and the record does not show that 
he is a Veteran of combat.   See 38 U.S.C.A § 1154(b) 
(Providing in substance that in the case of veterans of 
combat, VA shall accept as sufficient proof of service-
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service, satisfactory lay 
or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran. See 38 C.F.R. 
§ 3.304(d).

Service treatment records do not show treatment for any right 
shoulder disorder. The only reference to injuries sustained 
during a parachute jump is a September 1946 note reflecting 
that the Veteran complained of "legs ache" for three months 
after a parachute jump. Service treatment records, dated 
December 1946, showed treatment for an unrelated lip injury. 

As noted, the Veteran has two periods of active service, from 
July 1943 to February 1945 and from November 1945 to May 
1947.  However, his separation physical examination reports 
dated in February 1945 and March 1947 are wholly devoid of 
any mention of the claimed incident, or of shoulder injuries. 
Because these records were generated with a view towards 
ascertaining the Veteran's then-state of physical fitness, 
they are akin to statements of diagnosis and treatment and 
are of increased probative value.  Rucker v. Brown, 10 Vet. 
App. 67, 73 (1997) (Observing that although formal rules of 
evidence do not apply before the Board, recourse to the 
Federal Rules of Evidence may be appropriate if it assists in 
the articulation of the reasons for the Board's decision); 
see also  LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. 
(1987), pp. 245-46 (many state jurisdictions, including the 
federal judiciary and Federal Rule 803(4), expand the hearsay 
exception for physical conditions to include statements of 
past physical condition on the rational that statements made 
to physicians for purposes of diagnosis and treatment are 
exceptionally trustworthy since the declarant has a strong 
motive to tell the truth in order to receive proper care).  

The Veteran has sought VA and private medical treatment for a 
right shoulder disability. He submitted a letter by G.V.B., 
MD, dated August 2005. Dr. G.V.B. stated that the Veteran has 
a right shoulder rotator cuff tear, and he assessed the 
present right shoulder disability as related to the Veteran's 
reported in-service parachute jump injury. In addition, 
several VA medical notes reference the Veteran's reports of 
in-service injury during a parachute jump. 

However, the law provides that the mere transcription of 
medical history does not transform the information into 
competent medical evidence merely because the transcriber 
happens to be a medical professional. See Leshore v. Brown, 8 
Vet. App. 406, 409 (1995); Swann v. Brown, 5 Vet. App. 229, 
233 (1993). Thus, any medical opinion based on the Veteran's 
self reported history must be weighed within the context of 
service treatment records or other contemporaneous documents 
recording the reported event. See id. and Kowalski v. 
Nicholson, 19 Vet. App. 171, 179 (2005) (holding that it is 
error to reject a medical opinion solely on the basis that 
the medical opinion was based on a history given by the 
veteran, and that a claimant's report must be examined in 
light of the evidence of record).  

 Thus, the current medical evidence does not provide 
additional evidence, beyond the Veteran's self-reported 
history, that the alleged jump injury occurred.

The Veteran submitted May 2002 and July 2005 notarized 
statements by J.N.L. He reported that he served with the 
Veteran and witnessed him land in a tree during a parachute 
jump. L.N.L. reported that the Veteran was hospitalized and 
following the injuries could not use his right arm in close 
order drill. Additionally, there is a July 2005 statement 
from G.B. who has known the Veteran since 1948. G.B. reported 
that he attended school with the Veteran and observed him 
having a back condition and problems with his right shoulder 
from when they met. 

The Board assigns these statements no credibility, as they 
are directly belied by competent medical evidence generated 
contemporaneously with the Veteran's service.  Service 
treatment records do not reflect treatment for any right 
shoulder injury. It is the Board's fundamental responsibility 
to evaluate the probative value of all evidence. See Owens v. 
Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. 
App. 36 (1994). In the evaluation of evidence, VA 
adjudicators may properly consider internal inconsistency, 
facial plausibility and consistency with other evidence 
submitted on behalf of the Veteran. Caluza v. Brown, 7 Vet. 
App. 498, 510-511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(per curiam) (table); see Madden v. Brown, 125 F. 3d 1447, 
1481 (Fed. Cir. 1997); (Holding that the Board has the 
"authority to discount the weight and probative value of 
evidence in light of its inherent characteristics in its 
relationship to other items of evidence.").  

Moreover, while both the Veteran and L.N.L. reported that the 
injury required immediate medical attention in statements 
dated May 2002, May 2003, August 2005, and July 2005, there 
is no account of any complaints or treatment for a right 
shoulder injury, and the Veteran's account is not consistent. 
In an April 2005 statement, the Veteran noted that his lower 
lip, right shoulder, and back were injured from the parachute 
jump and he received treatment in Udine, Italy. VA treatment 
records from August 2004 showed that the Veteran reported his 
lip was "torn loose" from the 1946 parachute injury. 
However, service medical records from Udine, dated December 
1946, showed that the Veteran was treated for a through and 
through lower lip injury following a fall while intoxicated. 

There is no evidence that service treatment records are 
missing. Since the Veteran's account of the injury 
necessitated medical attention and such medical attention is 
not reflected in service treatment records, the Board rejects 
the Veteran's and L.N.L.'s account of the injury. Owens, 
supra.; Madden, supra. Without credible evidence of an in-
service injury, the claim is denied. 38 C.F.R. § 3.303; See 
id. 

Service connection for a broken nose

The Veteran seeks service connection for a broken nose. The 
record does not show any current treatment for residuals 
associated with a broken nose incurred during active service. 
The claim is denied. 

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity. 38 C.F.R. 
§ 3.303(b). Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)). 
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence. 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology. See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

Service treatment records do not reflect treatment for a 
broken nose. However, they show treatment on several 
occasions for nasopharyngitis. Nevertheless, there is no 
current evidence of treatment for a nose injury or disorder. 
It is well-settled that the law limits entitlement for 
service-related diseases and injuries to cases where the 
underlying in-service incident has resulted in a disability - 
the first prong of a successful claim of service connection. 
In the absence of proof of a present disability, there is no 
valid claim presented. See Brammer v. Derwinski,  3 Vet. App. 
223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992). By 
"disability" is meant "an impairment in earnings capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations." 38 C.F.R. § 4.1; see Davis 
v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) [Citing 
with approval VA's definition of "disability" in 38 C.F.R. 
§ 4.1 and "increase in disability" in 38 C.F.R. § 
3.306(b)]; see also Leopoldo v. Brown, 4 Vet. App. 216, 219 
(1993) (A "disability" is a disease, injury, or other 
physical or mental defect."). Since the competent medical 
evidence of record does not reflect a current disability 
associated with a broken nose, the claim must be denied. 

	(CONTINUED ON NEXT PAGE)













ORDER

The petition to reopen the claim of service connection for a 
dorsal spine disability is denied. 

Service connection for a right shoulder injury is denied. 

Service connection for a broken nose is denied. 



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


